NO. 12-08-00204-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

GARY JIM WILKINSON,§
		APPEAL FROM THE 173RD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

RONNY BROWNLOW, SHERIFF,
HENDERSON COUNTY, TEXAS,
APPELLEE§
		HENDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in this case was signed
on May 2, 2008.  On May 12, 2008, Appellant filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
	On May 20, 2008, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e).  He was
further notified that unless he filed an amended notice of appeal on or before June 19, 2008, the
appeal would be referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline for
filing an amended notice of appeal has passed, and Appellant failed to respond to our notice or
correct his defective notice of appeal.  Accordingly, the appeal is dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c); Feist v. Berg, No.
12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v.
Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).

Opinion delivered June 30, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.























(PUBLISH)